UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

In Re: A. H. ROBINS COMPANY,
Debtor.

ANN KATHERINE DE LA QUADRA,
                                                                   No. 98-1019
Claimant-Appellant,

v.

DALKON SHIELD CLAIMANTS TRUST,
Trust-Appellee.

Appeal from the United States District Court
for the Eastern District of Virginia, at Richmond.
Robert R. Merhige, Jr., Senior District Judge.
(CA-85-1307-R)

Submitted: June 30, 1998

Decided: August 6, 1998

Before WIDENER, HAMILTON, and MICHAEL, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Ann Katherine De La Quadra, Appellant Pro Se. Melody Gunter Fos-
ter, DALKON SHIELD CLAIMANTS TRUST, Richmond, Virginia,
for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Ann Katherine De La Quadra, a disappointed Dalkon Shield
Claimant, appeals the district court's order denying her motion for
reinstatement of her Disallowed Claim. Finding no abuse of discre-
tion, we affirm.

De La Quadra filed a late Dalkon Shield Claim on April 18, 1991.
The Dalkon Shield Claimants Trust (the Trust) sent a confirmation of
receipt of her claim on April 23, 1991, to De La Quadra at the return
address provided on the envelope in which she had mailed her claim.
Among other things, the confirmation warned that the Trust should be
notified of any change of address. The confirmation was not returned
to the Trust as nondeliverable.

In December 1994 the Trust sent to all Late Claimants a notice that
it was preparing to send them packets of information containing claim
forms that had to be completed and returned by June 30, 1995. In Jan-
uary 1995, the Trust mailed the information packets. The packet
warned Late Claimants in five separate places that the Trust would
disallow the claims unless the claim forms were submitted by June
30, 1995. Subsequently, on March 2, May 1, and June 1, the Trust
sent reminders of the deadline.

All these materials were addressed to De La Quadra at the Oregon
address given on the envelope in which she had mailed her claim.
Each warning was returned to the Trust with a notation that it was not
deliverable. The Trust unsuccessfully attempted to locate De La Qua-
dra through a search using her social security number.

De La Quadra missed the June 30 deadline, and the Trust disal-
lowed her claim. In April 1997 she moved the district court to rein-
state her claim. The Trust opposed her motion, and the district court

                    2
held a hearing on the matter. De La Quadra appeared at the hearing.
She stated that she was unaware of the deadline and admitted that she
moved without notifying the Trust of her whereabouts. De La Quadra
blamed her not receiving the warnings on the postal service; she felt
that her mail should have been forwarded. De La Quadra also testified
that she did not contact the Trust between 1991 and 1997 to check on
the status of her claim.

The district court ruled from the bench that the Trust properly dis-
allowed De La Quadra's claim for failing to meet the deadline. The
court concluded that the fault was hers for not keeping the Trust
apprised of her address. Accordingly, her motion for reinstatement
was denied. De La Quadra timely appeals.

The district court retains the exclusive jurisdiction to determine
whether "a Disallowed Claim should be reinstated." Debtor's Sixth
Amended and Restated Plan of Reorganization § 8.05(c). No docu-
ment sets the standard of proof or assigns the burden of proof in cases
in which a claimant seeks reinstatement of a claim which the Trust
has disallowed. We therefore look to the Bankruptcy Code for guid-
ance.

Under the Bankruptcy Code, "[a] claim that has been . . . disal-
lowed may be reconsidered for cause. A reconsidered claim may be
allowed or disallowed according to the equities of the case." 11
U.S.C. § 502(j) (1994). Courts have read § 502(j) in conjunction with
Fed. R. Civ. P. 60(b) and held that the burden of establishing cause
rests with the moving party. See In re Salem Mortgage Co., 791 F.2d
456, 459 (6th Cir. 1986); In re H.R.P. Auto Ctr., Inc., 130 B.R. 247,
255 (N.D. Ohio 1991).

Although De La Quadra attacked, in her motion for reinstatement,
an administrative decision of the Trust instead of a court order, she
is in much the same position as a § 502(j) or Rule 60(b) movant. The
burden was hers to establish cause warranting reinstatement.

The district court did not abuse its discretion in finding that she had
not met this burden. See Schultz v. Butcher, 24 F.3d 626, 630 (4th Cir.
1994); In re Mathiason, 16 F.3d 234, 239 (8th Cir. 1994). She failed
to keep the Trust apprised of her address and did not inquire of the

                    3
Trust as to the status of her Late Claim for a period of six years.
Under these circumstances, the fault in this matter was hers. Accord-
ingly, the denial of her motion for reinstatement was entirely proper.

We therefore affirm the judgment of the district court. We dispense
with oral argument because the facts and legal contentions are fully
presented in the materials before the court and argument would not
aid the decisional process.

AFFIRMED

                    4